         Case 1:18-cv-02185-LJL Document 300 Filed 10/30/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

EASTERN PROFIT CORPORATION                )
LIMITED,                                  )
                                          )
      Eastern/Counterclaim Defendant,     )
                                          )                   Case No. 18-cv-2185
      v.                                  )
                                          )
STRATEGIC VISION US, LLC,                 )
                                          )
      Defendant/Counterclaim Eastern.     )
__________________________________________)

                             DEFENDANT’S MOTION IN LIMINE

       Defendant Strategic Vision US, LLC (“Strategic”), pursuant to Fed. R. Evid. 402-403,

seeks an order in limine excluding testimony (or any other form of evidence), argument, or

presentation at trial relating to the identity or involvement of any financial funder for either side

of this litigation, whether for Plaintiff Eastern Profit Corp. Ltd. (“Eastern”) or Defendant.

Strategic’s witnesses should not be cross-examined by Eastern so that it can glean at trial what

Magistrate Freeman did not allow them to discover. Eastern should not be allowed to offer

circumstantial evidence or otherwise speculate about direct or indirect payors of Strategic’s legal

fees. The subject is irrelevant and otherwise inadmissible.

       In fall 2019, Eastern sought deposition testimony about how Strategic’s legal bills in this

case were being paid if Strategic itself was not paying them: “Q Did you and -- did you have any

communications of any nature about Mr. [Bruno] Wu or any of his representatives regarding the

payment of attorneys' fees in this case?” “Is Mr. Wu funding this lawsuit in any way, directly or

indirectly?” The matter appeared partially resolved at the deposition when Strategic stipulated on

the record that it was not seeking to recover its legal fees and costs from Eastern. (Nov. 19, 2019

J. Michael Waller (“Waller”) testimony, 148:3-150:5, 170:16-173:13) That is one reason why the

                                                 1
           Case 1:18-cv-02185-LJL Document 300 Filed 10/30/20 Page 2 of 5




subject evidence should be precluded—it is plainly irrelevant under Fed. R. Evid. 402. Following

Waller’s testimony as Strategic’s Fed. R. Civ. P. 30(b)(6) witness, however, Eastern again raised

the issue, this time with Magistrate Freeman. In a conference, Eastern claimed that if Strategic’s

legal fees were now being paid by someone associated with the Chinese government or CCP, it

would undermine Strategic’s position that it would not have entered into the Research Agreement

had Strategic known that Guo Wengui was not truly a Chinese dissident, was not loyal to the

United States, and did not intend to use the Research Agreement to undermine the CCP. Judge

Freeman disagreed that the evidence would be relevant under this theory, stating it might have

been relevant had Strategic claimed reputational injury or damages. (And Strategic is not, as it

made clear in discovery and in its Strategic’s proposed findings of fact/conclusions of law.)

         Under Fed. R. Evid. 402, irrelevant evidence is not admissible. Evidence is irrelevant if it

has no consequence in determining the action. Fed. R. Evid. 401. Moreover, under Fed. R. Evid.

403, evidence (even if relevant) can be excluded if its probative value is substantially outweighed

by a danger of unfair prejudice. The subject at hand is not relevant, as Magistrate Freeman reasoned

approximately one year ago. How Strategic’s litigation efforts may now be supported (if at all) has

no bearing on Strategic’s reliance on Guo in the fall of 2017. Additionally, uncovering this

evidence could be for the improper purpose of retaliating against Strategic and those who share its

views on the danger Guo poses to our China Hawk community. See Fed. R. Evid. 403.1




1
  Guo has shown a propensity for litigation with an emphasis on intentional torts. He has already personally sued
Strategic Vision’s principal, its agent, J. Michael Waller, lead counsel, the Down Jones Company, and reporters in
New York Supreme Court alleging, inter alia, that Strategic’s pleadings in this case were defamatory. It is plausible
that Guo would seek to use disclosure of a third-party funder to file additional litigation about this litigation. Guo’s
claims were dismissed on June 28, 2020, but he has appealed.
https://iapps.courts.state.ny.us/fbem/DocumentDisplayServlet?documentId=kohQ2aQe/5OdIdww75vkLQ==&syste
m=prod


                                                           2
           Case 1:18-cv-02185-LJL Document 300 Filed 10/30/20 Page 3 of 5




         This Circuit has repeatedly held that the identity of third-party funders is an improper

subject of discovery—especially where, as here, the claimed relevance is to explore the litigation

motives of a party that needed funding. See, e.g., Benitez v. Lopez, No. 17-CV-3827-SJ-SJB, 2019

WL 1578167, at *1 (E.D.N.Y. Mar. 14, 2019) (“As to the litigation funding documents,

Defendants fail to establish that such discovery is ‘relevant to any party's claims or defense.' ”

Also, “[t]he financial backing of a litigation funder is as irrelevant to credibility as the Plaintiff's

personal financial wealth, credit history, or indebtedness. That a person has received litigation

funding does not assist the factfinder in determining whether or not the witness is telling the

truth.”). Kaplan v. S.A.C. Capital Advisors, L.P., S.A.C., No. 12-CV-9350 (VM)(KNF), 2015 WL

5730101, at *5 (S.D.N.Y. Sept. 10, 2015), aff'd, 141 F. Supp. 3d 246 (S.D.N.Y. 2015); Mackenzie

Architects, P.C. v. VLG Real Estates Developers, LLC, No. 115CV1105TJMDJS, 2017 WL

4898743, at *3 (N.D.N.Y. Mar. 3, 2017) (denying the defendants’ discovery request for records

concerning the plaintiff’s litigation funding, and criticizing the defendants’ attempt to “travel down

an unfruitful path in pursuit of ‘litigation motivation”).2

         Finally, if either side has a third-party litigation funder, soliciting evidence at trial would

invade their legal and First Amendment privileges. Many courts have recognized that the work

product doctrine and attorney-client privilege protect communications between a party and a third-

party funder. See, e.g., In re International Oil Trading Company, LLC, 548 B.R. 825, 835 (Bankr.



2 This is consistent with the overwhelming weight of authority from other jurisdictions. In re Valsartan N-
Nitrosodimethylamine (NDMA) Contamination Prod. Liab. Litig., No. CV 19-2875 (RBK/JS), 2019 WL 4485702, at
*3 (D.N.J. Sept. 18, 2019) (“The Court agrees with the plethora of authority that holds that discovery directed to a
plaintiff's litigation funding is irrelevant.”) MLC Intellectual Property LLC v. Micron Technology, Inc., Case No.
14-cv-3657-SI, 2019 WL 118595, at *2 (N.D. Cal. Jan. 7, 2019) (denying litigation funding discovery and stating,
“[t]he Court concludes that [defendant] is not entitled to the discovery it seeks because it is not relevant.”) Yousefi v.
Delta Electric Motors, Inc., No. 13-CV-1632 RSL, 2015 WL 11217257, at *2 (W.D. Wash. May 11, 2015)
(“[w]hether plaintiff is funding this litigation through savings, insurance proceeds, a kickstarter campaign, or
contributions from [a] union is not relevant to any claim or defense at issue.”).


                                                            3
         Case 1:18-cv-02185-LJL Document 300 Filed 10/30/20 Page 4 of 5




S.D. Fla. 2016) (“without litigation funders, parties owed money, or otherwise stymied by deep-

pocketed judgment debtors, might have reduced or no ability to pursue their claims. Litigation

funders may be essential to the provision of legal advice in such cases. Absent the ability to

communicate with funders without waiving privilege, potential plaintiffs … might be handcuffed

…”); Charge Injection Techs. v. E.I. Dupont De Nemours & Co., Del. Super., 2015 WL 1540520,

*4-5 (Mar. 31, 2015) (litigation financier communications are protected by privilege and work

product and that the funding agreement was protected work product). The work product doctrine

exists to preserve and promote the adversarial system of litigation and prevent a party from free-

riding on his opponent's efforts. Carlyle Inv. Mgmt. L.L.C. v. Moonmouth Co. S.A., No. CV 7841-

VCP, 2015 WL 778846, at *9 (Del. Ch. Feb. 24, 2015). The First Amendment protects the identity

of, and confidential discussions with, a funder who shares a political association with a litigant

where that association would be chilled by compelled disclosure and the threat of resulting

harassment. See NAACP v. Alabama, 357 U.S. 449, 460 (1953); NAACP v. Button, 371 U.S. 415,

433 (1963); Nat’l Org. for Women v. Terry, 886 F.2d 1339, 1355 (2d Cir. 1989).

       Here, Eastern cannot use any alleged need to buttress its fraud defense as an excuse to

obtain “opposition research” for Guo. Rather than helping this Court to find the truth, using trial

time to investigate whether anyone has supported Strategic’s defense of this lawsuit will simply

set up Guo’s network to make additional political and legal attacks against those who share

Strategic’s concerns. Accordingly, this Court should limit any inquiry into those who have

provided financial support for Strategic’s defense.




                                                4
         Case 1:18-cv-02185-LJL Document 300 Filed 10/30/20 Page 5 of 5




Dated October 30, 2020

                                            Respectfully submitted,

                                            GRAVES GARRETT LLC

                                            s/ Edward D. Greim
                                            Edward D. Greim, #4240172
                                            1100 Main Street, Suite 2700
                                            Kansas City, MO 64105
                                            Telephone: (816) 256-3181
                                            Fax: (816) 256-5958
                                            edgreim@gravesgarrett.com
                                            ATTORNEY FOR
                                            DEFENDANT/COUNTERCLAIMANT


                               CERTIFICATE OF SERVICE

       This certifies that, on October 30, 2020, the foregoing was served on all counsel of record

via the Court’s Electronic Case Filing System.

                                            s/ Edward D. Greim
                                            Attorney for Defendant/Counterclaim




                                                 5
